Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-28 have been submitted for examination 
Claims 1-15 and 21-23 have been rejected
Claims 16-20 and 24-28 are objected to
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7, 11, 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US publication no. 2017/0206134 (Hereinafter Haung) and further in view of Heo et al. US publication no. 2020/0104208 (Hereinafter Heo).
2.	In regard to claim 1, Haung / Heo teach:
An apparatus, comprising: 
(Figure 1 in Huang)
a controller comprising a first error correction code component; and 
(Figure 1, ref. (111) in  Heo)
a memory device coupled to the controller, the memory device comprising: 
(Figure 1 in Huang)
an array of memory cells; 
(Figure 1, ref. (100) in Huang)
a second error correction code component coupled to the array and configured to correct data from the array; and 
(Figure 1, ref. (110) in Huang)
a cryptographic component coupled to receive the corrected data from the second error correction code component.
(Figure 1, ref. (110) and Figure 5, ref. (112a) and section [0045] in Huang)

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teaching of Huang  with Heo that comprises a controller comprising a first error correction code component.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have 
3.	In regard to claim 2, Haung / Heo teach:
The apparatus of claim 1, wherein the first error correction code component is configured to correct the data from the array using a first error correction code; and 
(Figure 1, ref. (111) in  Heo)
the second error correction code component is configured to correct the data from the array using a second error correction code.
(Figure 1, ref. (110) in Huang)
4.	In regard to claim 3,  Haung / Leo teach:
The apparatus of claim 2, wherein the first error correction code component is configured to calculate the first error correction code; and 
(Figure 1, ref. (111) in  Heo)
the second error correction code component is configured to calculate the second error correction code.
(Figure 1, ref. (110) in Huang)
5.		In regard to claim 4, Haung teaches:
The apparatus of claim 1, wherein the cryptographic component is configured to calculate a first cryptographic code from the received data; and 
the memory device is configured to compare the first cryptographic code to a second cryptographic code stored in the array.
(Figures 5 & 6 and sections [0045]-[0047] in Huang)
6.		In regard to claim 5, Huang teaches:
The apparatus of claim 4, wherein the first and second cryptographic codes are based on a secret key stored in the array.
(Figures 5 & 6 and sections [0045]-[0047] in Huang)
7.	In regard to claim 6, Huang teaches:
The apparatus of claim 4, wherein the first and second cryptographic codes are first and second cryptographic hashes.
(Figures 5 & 6 and sections [0045]-[0047] in Huang)
8.	In regard to claim 7,Heo teaches:
The apparatus of claim 1, wherein the controller is an external controller external to the memory device and is coupled to the memory device via a memory interface and to a host via a host interface; and the memory device comprises an internal controller.
(Figure 1 in Heo)
9.	In regard to claim 11, Heo teaches:
The apparatus of claim 1, wherein the cryptographic component comprises a SHA component coupled to a hash message authentication code component.
(Figure 5, step (S130 in Heo)
10.	In regard to claim 12,Heo teaches:
The apparatus of claim 11, wherein the cryptographic component further comprises control logic coupled to the SHA component and to the hash message authentication code component.
(Figure 5, step (S130 in Heo)
11.	Claims 15 and 21 are rejected for the same reasons as per claim 1.
12.	Claim 22 is rejected for the same reasons as per claim 2.
13.	Claim 23 is rejected for the same reasons as per claim 4.

s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang / Heo as applied to claim 7 and further in view of Saranghar et al. US publication no. 2014/0223198 (Hereinafter Saranghar).
15.	In regard to claim 8, Huang / Heo teach substantially all the limitations in claim 7.
	However, Huang / Heo do not teach:
The apparatus of claim 7, wherein the memory device comprises a monotonic counter coupled to the internal controller.
Saranghar in an analogous art that teaches secure replay protected storage teaches:
The apparatus of claim 7, wherein the memory device comprises a monotonic counter coupled to the internal controller.
(Figure 1, ref. (113) in Saranghar)

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teaching of Huang / Heo with Saranghar that comprises monotonic counter.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved reliability of data communications between a memory controller and memory devices.

16.	In regard to claim 9, Saranghar teaches:
The apparatus of claim 8, wherein the internal controller is configured to compare a monotonic count from the monotonic counter to a monotonic count in a command received from the first controller to determine a freshness of the command.


17.	Claim 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang / Heo as applied to claim 7 and further in view of SHung et al. US publication no. 2018/0176012 (Hereinafter Hung).
18.	In regard to claim 10, Huang / Heo teach substantially all the limitations in claim 7.
However, Huang / Heo do not teach:
	
The apparatus of claim 7, wherein the memory device comprises a physical unclonable function component coupled to the internal controller.
Hung in an analogous art that teaches unchangeable physical unclonable function in nonvolatile memory teaches:
The apparatus of claim 7, wherein the memory device comprises a physical unclonable function component coupled to the internal controller.
(Figure 1, ref. (130) & (140) in Hung)

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teaching of Huang / Heo with Hung that comprises physical unclonable function.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved reliability of data communications between a memory controller and memory devices.


The apparatus of claim 1, wherein the memory device is a NAND memory device.
(Section [0082] in Hung)
20.	In regard to claim 14, Huang teaches:
The apparatus of claim 1, wherein cryptographic component is configured to Client Docket No. 2018-1613.00/US 25 BCH Docket No. 1008.0170001receive data from the controller without correcting the data with the second error correction code component; and calculate a cryptographic code from the data.
(Figure 1, ref. (110) and Figure 5, ref. (112a) and section [0045] in Huang)
Allowable Subject Matter
21.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
22.		Claims 17-20 depend from claim 16 and would be allowable.
23.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
24.	Claim 25, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
25.		Claim 27 depends from claim 26 and would be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112